DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received on 4/08/2021.
3.	Claims 1, 5-21, 23-26 and 28-32 are amended.
4.	Claims 1-33 are remaining in the application.
5.	The amended Drawing (Replacement Sheet) is accepted.
6.	The amended Specification is accepted.
Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	For Claim 8:
	On line 1, “claim [[1]]” is replaced with - claim 1 - .
	On line 2, “vehicle” is replaced with - maritime vehicle -.
Allowable Subject Matter
8.	Applicant’s amendments along with the above Examiner’s Amendment overcome all previous objections and rejections presented in the Non Final Rejection mailed on 10/09/2020.
9.	In view of the foregoing, the remaining claims 1-33 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest the claimed load-bearing frame structure for a maritime vehicle, with two support plates, each having a from edge, a back edge, a top edge, and a bottom edge, the two support plates being angled relative to each other and connected to each other at the top edges thereof forming an inverted V-shape, each of the two support plates having one or more cut-out sections; a deck plate structure connecting the two support plates proximate the bottom edges of the two support plates; a front bulkhead structure connecting the front edges of the two support plates; and a back bulkhead structure connecting the back edges of the two support plates, as specifically configured as claimed; nor does the prior art disclose, teach or suggest the claimed a load-bearing frame structure for an autonomous underwater vehicle with two support plates, each having a front edge, a back edge, a top edge, and a bottom edge, the two support plates being parallel to each other in a vertical orientation, each of the two support plates having one or more cut-out sections: a deck plate structure in a horizontal orientation connecting the two support plates; a front bulkhead structure connecting the front edges of the two support plates; and a back bulkhead structure connecting the back edges of the two support plates, as specifically configured as claimed.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
4/10/2021